            Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


WILKINS BUICK, INC.                   *
And                                   *
WILKINS SUBARU, LLC                   *
6913 Ritchie Highway                  *
Glen Burnie, Maryland 21061           *
                                      *
     Plaintiffs                       *
                                      *
v.                                    *             Civil Action No.
                                      *
GENERAL SECURITY INDEMNITY *
COMPANY OF ARIZONA                    *
199 Water Street                      *
New York, New York 10038              *
                                      *
SERVE ON: Alfred W. Redmer,           *
             Insurance Commissioner *
             Maryland Ins. Commission *
             200 St. Paul Place       *
             Suite 2700               *
             Baltimore, MD 21202      *
                                      *
                    *      *    *     *             *       *      *

                                         COMPLAINT

       Plaintiffs, Wilkins Buick, Inc. and Wilkins Subaru, LLC (collectively, “Wilkins”) by and

through undersigned counsel, bring this civil action against General Security Indemnity Company

of Arizona (“General Security”), and allege as follows:

                               PARITIES AND JURISDICTION

       1. Plaintiffs Wilkins Buick, Inc. is a corporation organized under the laws of Maryland.

       2.    Wilkins Subaru, LLC is a limited liability company organized under the laws of

Maryland.

       3. Wilkins maintains their principal places of business in Anne Arundel County,



                                                1
            Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 2 of 6



Maryland at 6913 Ritchie Highway, Glen Burnie, Maryland 21061.

       4. General Security is an insurance company, organized under the laws of Arizona and

maintains its principal office in New York, New York.

       5. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(c) based on

complete diversity of citizenship between the Plaintiffs and Defendant and because the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

       6.    Venue is proper in this judicial district under 28 U.S.C. §1391(b)(2) because the events

giving rise to Wilkins’ claims occurred in this judicial district.

                                        CHOICE OF LAW

       7. This Court must apply the substantive law of Maryland in resolving the instant action

because Wilkins’ claims arise from an insurance policy issued and delivered to Wilkins, Maryland

entities, by General Security, in Maryland and because the breaches and wrongful actions alleged

occurred in Maryland.

                                               FACTS

       8. Wilkins owns and operates automobile dealerships located at 6913 Ritchie Highway,

Glen Burnie, Maryland (“Wilkins Property”).

       9.    On or about September 1, 2017, General Security issued and delivered to Wilkins an

Automobile Physical Damage Policy No. 26444-00026-01 (hereinafter, the “Policy”). A copy of

the Policy is attached as Exhibit A.

       10. In Section IIA of the Policy, General Security agreed to pay “for loss to a covered

vehicle or its equipment under Comprehensive Coverage”, including “weather loss”. The Policy

(Section I U) defines “weather loss”:

                       Weather loss means any and all causes of loss due to a
                weather condition including, but not limited to hail, windstorm,

                                                   2
            Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 3 of 6



               water damage, sandstorm, weight of snow or ice, tornado,
               hurricane, tropical storm, tropical depression and rain.

       11. On or about May 12, 2018, a storm of rain, hail and high winds blew over Wilkins’

Property, and caused direct and accidental damage to covered vehicles owned by Wilkins.

       12. Wilkins gave timely notice of the weather loss to General Security.

       13. General Security engaged North American Rise Services, Inc. (“NARS”) to represent

it in adjusting the weather loss. Either General Security or NARS retained “CAT APPRAISALS”

to inspect and approve the weather damage to Wilkins’ vehicles.

       14. Wilkins retained a licensed public adjuster, Anthony Cope, to assist in determining the

weather damages to its vehicles.

       15. On or about May 18, 2018, the adjusters for Cat Appraisals and Wilkins began

inspecting and estimating weather damage to Wilkins vehicles. Between May 18, 2018 and May

22, 2018, the adjusters inspected and agreed on the damages and scope of repair work for 130

vehicles.

       16. The Scope of Work for these 130 vehicles consisted of Paintless Dent Repair (“PDR”);

Body Shop Parts; Body Shop Labor and Glass.           The loss for these 130 vehicles totaled

$1,013,043.48.

       17. On or about May 22, 2018 a new NARS Insurance Adjuster named Renee Galipo

appeared on the scene. On or about May 23, 2018, Ms. Galipo instructed the CAT appraiser to

eliminate Glass from the Scope of Work and to ignore damage on the sides of vehicles.

       18. On May 23 and May 24, 2018, representatives of Wilkins, NARS and CAT Appraisals

identified an additional 133 vehicles that sustained weather damage, but the adjuster engaged by

Wilkins was not permitted by Ms. Galipo to participate in the determination of the Scope of Work

for those vehicles.

                                                3
           Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 4 of 6



        19. On or about May 25, 2018, representatives of CAT Appraisals and Ms. Galipo left

Wilkins without providing any further information regarding Scope of Work, estimates of damage

or repair costs. The representatives never returned.

        20. On July 13, 2018, General Security, through counsel, extended to Wilkins a formal

offer of $437,529.21 in exchange for a full and final release of all claims associated with the

weather loss. Wilkins rejected this offer, through its counsel, by letter dated August 20, 2018.

        21. On October 24, 2018, General Security, through counsel, tendered a check in the

amount of $437,529.21 “for the undisputed damages arising from this claim.” The insurer advised

“that these amounts we tendered with the express reservation on behalf of the insurer to seek a

return of said funds in the event there is a basis to disclaim coverage in accordance with the terms

of the policy.

        22. On October 30, 2018, Wilkins, through its attorney, acknowledged receipt of the check

for $437,529.21. Wilkins’ attorney responded: “Since this sum is “tendered for the undisputed

damages arising from this claim,” my client and I believe there is no basis to disclaim coverage

and that reserving the right to a return of those undisputed funds is further evidence of the insurer’s

lack of good faith in resolving this claim. Such reservation of rights is rejected.”

        23. Although Wilkins has been paid $437,529.21 for its undisputed damages, said sum has

not fully compensated Wilkins for its covered loss due to weather damage.

                                              COUNT I
                                    (Breach of Insurance Contract)


        24. Wilkins incorporates by reference and re-alleges the allegations in the preceding

paragraphs as if fully set forth.

        25. General Security has breached the Policy by failing to fully compensate Wilkins for



                                                  4
             Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 5 of 6



loss to its vehicles as a result of the hail storm and wind which occurred on or about May 12, 2018.

       WHEREFORE, Wilkins claims damages in excess of $75,000, plus pre-judgment interest

and costs.

                                            COUNT II
                                      (Pre-Judgment Interest)

       26. Wilkins incorporates by reference and re-alleges the allegations in the preceding

paragraphs as if fully set forth herein.

       27. General Security knew or should have known by May 25, 2018 that Wilkins had

sustained weather loss in an undisputed amount of $437,529.21. Nevertheless, General Security

did not pay Wilkins that undisputed sum until October 24, 2018.

       28. General Security breached its duty to pay Wilkins the undisputed portion of its

weather loss in a timely manner.

       WHEREFORE, Wilkins claims pre-judgment interest at the rate of 6% per annum from

May 25, 2018 to October 24, 2018 ($10,938.22), plus costs.

                                        COUNT III
                   (Bad Faith Md. Code, Courts & Jud. Proc. Art. § 3-1701)

       29. Wilkins incorporates by reference and re-alleges the allegations in the preceding

paragraphs as if fully set forth herein.

       30. In limiting its untimely payment for Wilkins’ weather loss to $437,529.21, General

Security failed to act in good faith in that it did not make an informed judgment based on honesty

and diligence supported by evidence the insurer knew or should have known at the time the insurer

made a decision on the claim.

       31. Specifically, the General Security adjuster, NARS (Renee Galipo), instructed CAT




                                                 5
               Case 1:19-cv-00290-ELH Document 1 Filed 01/30/19 Page 6 of 6



Appraisals not to consider glass damages and other weather damage to Wilkins vehicles, even

though the CAT Appraiser, in good faith, had included such damage within the Scope of Work on

the first 130 vehicles inspected.

           32. Further, General Security, ignored or reduced damage appraisals which it obtained

from CAT appraisals.

           33. The Policy limit for Comprehensive Coverage is $13,000,000. Therefore, Wilkins

asserts direct action for bad faith against General Security.

           WHEREFORE, Wilkins claims damages for its litigation costs and attorneys fees in

pursuing the claims in this litigation.



                                                                    Respectfully submitted,

                                                                            /s/
                                                                    Jonathan A. Azrael (Bar No. 01630)
                                                                    jazrael@azraelfranz.com
                                                                   John R. Solter, Jr. (Bar No. 27483)
                                                                    jsolter@azraelfranz.com
                                                                    Azrael, Franz, Schwab, Lipowitz & Solter, LLC
                                                                    101 E. Chesapeake Avenue, 5th Floor
                                                                    Baltimore, Maryland 21286
                                                                    410-821-6800
                                                                    Attorneys for Plaintiffs


                                                DEMAND FOR JURY TRIAL

           Plaintiffs hereby demand a trial by jury pursuant to FED. R. CIV. P. 38 on all triable issues.



                                                                    ______/s/_________________________
                                                                    Jonathan A. Azrael


ALW\JAA\WILKINS\Wilkins Buick v. General Security Indemnity Co\Complaint and Jury Trial Demand.docx




                                                                        6
